IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10907
                        Conference Calendar



CHARLES RAY GOSS,

                                          Plaintiff-Appellant,

versus

MONTFORD UNIT; NFN JETER, Lieutenant,

                                          Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:01-CV-149-C
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Ray Goss (Texas prisoner #923183) appeals the

district court’s dismissal of his civil rights action under

28 U.S.C. § 1915(e)(2)(B) as frivolous and for failure to state a

claim.   He argues that his complaint should not have been

dismissed because the racial slur and the other statements made

to him by Lieutenant Jeter violated his Fourteenth Amendment

equal-protection right to be free from racial discrimination.

Goss’ argument, however, is unavailing.    See Williams v. Bramer,

180 F.3d 699, 706 (5th Cir. 1999)(stating that “[w]here the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10907
                                 -2-

conduct at issue consists solely of speech, there is no equal

protection violation”); Bender v. Brumley, 1 F.3d 271, 274 n.4

(5th Cir. 1993)(stating that allegations of verbal abuse as well

as threatening language and gestures on the part of a

correctional officer do not rise to the level of a constitutional

violation).   Accordingly, the district court did not err in

dismissing Goss’ complaint.    See Bass v. Parkwood Hosp., 180 F.3d
234, 240 (5th Cir. 1999).

     Goss’ appeal is frivolous and is therefore DISMISSED.     See

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.

R. 42.2.   The dismissal of Goss’ complaint as frivolous and for

failure to state a claim and the dismissal of this appeal as

frivolous each count as a strike for the purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th

Cir. 1996).   We caution Goss that once he accumulates three

strikes, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) WARNING ISSUED.